DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 01/24/2022, Applicant, on 04/25/2022.
Status of Claims
Claims 1, 9, and 13 are currently amended. 
Claims 2-6, 8, 10, 14 and 17-19 were previously presented. 
Claims 7, 11-12, and 15-16 were previously canceled.
 Claim 20 is new.

Claims 1-6, 8-10, 13-14, and 17-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 8 “By replacing the position that is included a space between two shelves with two regions into which the space is divided (see paragraphs 0090 to 0094 and Fig. 12B), and as the position is designated on the user interface by a user (see paragraphs 0091 and 0093, and Fig. 12B), the claimed features can make it easy for a user to acquire a desired search result by using the user interface, as the practical application (see paragraph 0091). As such, it is requested that the rejection be withdrawn.”
The examiner respectfully disagrees.
The Examiner does not believe that the claimed elements “determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point” integrate the claims into a practical application. The above elements are generic computer elements and cannot integrate the claims into a practical application nor can they be considered significantly more than the abstract idea of generating flow lines for customers visiting a store. The Examiner asserts that the claimed steps are dividing a space between two shelves into two equal regions and a click (point) by a user within one region will display all flow lines within that specific region.
The Examiner asserts after re-examining the claims and looking at the instant specification that the present claims are dividing a space between two shelves into two equal regions as it is clear in figure 12.B. For example, if the distance between the two shelves is four feet, the four feet is divided into two equal regions of two feet each (this is the broadest reasonable interpretation of “determining an expansion range of a region based on the arrangement information” in lights of the specification, Fig 12 B). A click by a user on region A1 of figure 12.B. will determine all the flow lines in region A1 which corresponds to the 2 feet adjacent to shelf 1. The examiner asserts that this calculation is determined by a computer and the user interface only displays a result. The Examiner does not believe that there is a user interface improvement in the present claims. 
2) Regarding applicant’s arguments on pages 9-10 “Further, it is also submitted that the claims are not "directed to" the mental process grouping as the USPTO's 2019 PEG Update indicates that claimed features which cannot be practically performed in the human mind should not be found directed to the mental process grouping. And in this case, the claimed features relate to a user interface and, at least as a whole, cannot be practically performed in the human mind, or with the aid of pen and paper, as such user interface features require computer technology…As noted above, the claimed features specifically relate to an improved user interface and are at least not directed to the "mental process" grouping. Therefore, it is requested that the rejection be withdrawn for these reasons”
The examiner respectfully disagrees.
The limitations above recite a Mental Process because an ordinary person can reasonably keep track and save customers’ trajectories in a store. If a user wants to know what kind of customers (age) go through a given point, the user can simply look at the saved flow lines and determine what kind of customers go through that point (males age 18-22). As a result, the claims recite a mental process. 
In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims “determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point, wherein the replaced point is a point that is included in a space between two shelves arranged to face each other and is designated on the user interface by a user, and the region to be replaced is one of two regions into which the space is 
divided”, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. The pending claims 1-6, 8-10, 13-14, and 17-20 are therefore distinguished from the prior arts. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Objections
Claim 13 and specification [0008] and [0111] are objected to because of the following informality:  Claim 13 and para. [0008] and [0111] recite “A non-temporary computer-readable recording medium” it should read “A non-transitory computer-readable recording medium”. Appropriate correction to claim 13 and the corresponding terms in the specification is requested. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 8-10, 13-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-6, 8-10, 13-14, and 17-20 are directed to an abstract idea without additional elements integrating the claims into a practical application or amounting to significantly more than the abstract idea.
Claims 1-6, 8-10, 13-14, and 17-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of outputting a flow line or a trajectory of a person’s trajectory in a store based on search conditions input by a user. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a condition indicating a route or a plurality of positions; outputting information indicating a flow line according to the received condition among flow lines of a plurality of targets; correcting the received condition received, based on arrangement information indicating an arrangement of a component in a space in which the plurality of targets move; and correcting at least one of the plurality of positions, received from the user interface, so as to expand a position thereof to a specific range, determining an expansion range of a region based on the arrangement information; and replacing a point in the received condition with the region that is wider than the point wherein the replaced point is a point that is included in a space between two shelves arranged to face each other and is designated on the user interface by a user, and the region to be replaced is one of two regions into which the space is divided”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary person can reasonably keep track and save customers’ trajectories in a store, can set a condition (trajectory) such as magazines, bread, then beverages, and output flow lines or trajectories according a preset condition by replacing a desired point between the shelves with a region which include multiple paths near a shelf. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 13 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-6, 8, 10, 14, and 17-20 recite a Mental Process because the claimed elements describe outputting flow lines indicating a target moving according to conditions. As a result, claims 9 and 13 and claims 2-6, 8, 10, 14, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “displaying an image of a floor map” ,and “displayed on a display”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites  “A non-temporary computer-readable recording medium embodying a program”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 9 and 13 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-6, 8, 10, 14, and 17-20  do not include additional elements beyond those recited by independent claims 1, 9, and 13. As a result, claims 2-6, 8, 10, 14, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A flow-line output device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations”, “a user interface”, “displaying an image of a floor map”, and “displayed on a display”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 9 and 13 recite substantially similar limitations to those recited with respect to claim 1. Although claim 13 further recites “A non-temporary computer-readable recording medium embodying a program”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-6, 8, 10, 14, and 17-20 do not include additional elements beyond those recited by independent claims 1, 9, and 13 As a result, claims 1-6, 8-10, 13-14, and 17-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-6, 8-10, 13-14, and 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 04/25/2022 necessitated the reformulation of the rejection of the pending claims under 35 USC § 101 and the withdrawal of 35 USC § 103 rejections of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Ikumi et al. (US 20090257624 A1). Ikumi discloses a control section edits a complete flow line as an entire trajectory in a sales area for each customer, based on data for a flow line generated from a camera image obtained by shooting the sales area. The complete flow line is reproduced as trajectories of customers by a display section. The control section accepts input of information on transaction settlements by the customers.
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623